Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2019

                                    No. 04-19-00409-CV

                                   Frederick O. SILVER,
                                         Appellant

                                              v.

             TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                               Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-05365
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER
        The Appellant’s Motion for Injunctions and Injunctive Order Denying Appellee from
Filing a Response to Appellant Brief on Statement of Inability to Afford Payment of Court Cost
is hereby DENIED.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court